PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
SUVIRE ANTE, ALEJANDRO 
Application No. 16/563,601
Filed: September 06, 2019
Attorney Docket No. 3088-2
:
:
:        DECISION ON PETITION
:
:

 

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 27, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 03, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on March 04, 2021. The Office mailed a courtesy Notice of Abandonment on December 03, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3673 for appropriate action in the normal course of business on the reply received June 27, 2021.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.



/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET